DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to delivery apparatus, classified in A61M5/178.
II. Claims 15-20, drawn to delivery method, classified in A61F2/1662.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to deliver biocompatible or therapeutic material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
An extensive search of multiple classifications would have to be conducted and applicable art for the two inventions would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joseph Weatherbee on 12/08/21 a provisional election was made without traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the elongated portion has a length of about 0.5 centimeter to about 0 centimeter".  The range of length is unclear. 
Claim 11 recites the limitation “the housing through which the nozzle drives the lens component”. It is unclear how the nozzle drives the lens through the housing when the nozzle does not move relative to the housing. 
Claim 12 recites the limitation “the lens component disposed on the lens holder”. It is unclear if the lens component is part of the invention or not. For examination purposes, the lens component is interpreted as not being part of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muchhala et al. (US 2010/0305577) in view of Yong et al. (CN 108484864).
Regarding claim 1, an invention relating to IOL injectors, Muchhala discloses (Figs. 3 & 6) an apparatus (10) for delivery of a lens component into an eye, comprising: a housing (14); a plunger (16) at least partially disposed in the housing (Par. 0021), wherein the plunger comprises an elongated portion (26 & 22) and a viscoelastic soft tip (60) [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0022 & 0029-0030)] at a distal end of the elongated portion (Fig. 1), wherein the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals (Par. 0029); a drive mechanism operatively coupled to plunger and configured to cause the plunger to translate in the housing (Par. 0037); and a nozzle (80) operatively coupled to the housing through which the plunger delivers the lens component into the eye (Par. 0031 & 0034). However, Muchhala fails to disclose the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals.
In the analogous art of polyurethanes, Yong teaches the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals and a loss modulus of about 1 megapascal to about 300 megapascals (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala to have the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals. Doing so would provide a polyurethane with improved performance (Abstract), as taught by Yong. 
Regarding claim 2, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip is disposed around the distal end of the elongated portion (Par. 0029).
Regarding claim 3, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip comprises a viscoelastic polymer [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0030)].
Regarding claim 4, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip comprises at least one material selected from the group consisting of polyurethane, acetate, acrylate, polyester, polyamide, foams thereof, and combinations thereof (Par. 0030).
Regarding claim 5, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the elongated portion comprises a metal (Par. 0025), and wherein the viscoelastic soft tip comprises a viscoelastic polymer [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0030)].
Regarding claim 9, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the storage modulus of the viscoelastic soft tip is about 10 megapascals to about 50 megapascals (Par. 0029), and wherein the loss modulus of the viscoelastic soft tip is about 50 megapascals to about 300 megapascals (see Yong Abstract).
Regarding claim 10, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the drive mechanism is a mechanical drive (Par. 0037).
Regarding claim 11, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala discloses (Fig. 3) further comprising a lens holder (70) coupled to the housing through which the nozzle drives the lens component (Par. 0034).
Regarding claim 12, Muchhala, as modified by Yong, discloses the apparatus of claim 11. Muchhala discloses (Fig. 3) further comprising the lens component (73) disposed in the lens holder (Par. 0031).
Regarding claim 13, Muchhala, as modified by Yong, discloses the apparatus of claim 12. Muchhala further discloses wherein the lens component comprises a base portion (73) of a modular intraocular lens (Fig. 3).
Regarding claim 14, Muchhala, as modified by Yong, discloses the apparatus of claim 12. Muchhala further discloses wherein the lens component comprises an intraocular lens (Par. 0031).

ALTERNATIVE REJECTION (Note, “a elongate portion” has a different interpretation)
Regarding claim 1, an invention relating to IOL injectors, Muchhala discloses (Figs. 3 & 6) an apparatus (10) for delivery of a lens component into an eye, comprising: a housing (14); a plunger (16) at least partially disposed in the housing (Par. 0021), wherein the plunger comprises an elongated portion (26) and a viscoelastic soft tip (60) [Note, applicant’s original disclosure details polyurethane as an example of the material of the viscoelastic soft tip which is detailed in Muchhala’s disclosure as a possible material as well (Par. 0022 & 0029-0030)] at a distal end of the elongated portion (Fig. 1), wherein the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals (Par. 0029); a drive mechanism operatively coupled to plunger and configured to cause the plunger to translate in the housing (Par. 0037); and a nozzle (80) operatively coupled to the housing through which the plunger delivers the lens component into the eye (Par. 0031 & 0034). However, Muchhala fails to disclose the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals.
In the analogous art of polyurethanes, Yong teaches the viscoelastic soft tip has a storage modulus of about 1 megapascal to about 300 megapascals and a loss modulus of about 1 megapascal to about 300 megapascals (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala to have the viscoelastic soft tip has a loss modulus of about 1 megapascal to about 300 megapascals. Doing so would provide a polyurethane with improved performance (Abstract), as taught by Yong.
Regarding claim 6, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses wherein the viscoelastic soft tip is an extension of the elongated portion with the viscoelastic soft tip and the elongated portion being unitary (Par. 0026 & 0029). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muchhala et al. (US 2010/0305577) in view of Yong et al. (CN 108484864) as applied to claim 1 above, and further in view of Makker et al. (US 2007/0005135).
Regarding claim 8, Muchhala, as modified by Yong, discloses the apparatus of claim 1. Muchhala further discloses the viscoelastic soft tip can be a thermoplastic polyurethane (Par. 0030). Muchhala fails to further disclose wherein the viscoelastic soft tip has a durometer value of about 20 OO to about 50 D on the Shore hardness scale.
In the same field of endeavor, which is IOL injectors, Makker teaches wherein the viscoelastic soft tip [i.e. a thermoplastic polyurethane] has a durometer value of about 20 OO to about 50 D on the Shore hardness scale (Par. 0008 and 0069- 0070).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchhala, in view of Yong, to have wherein the viscoelastic soft tip has a durometer value of about 20 OO to about 50 D on the Shore hardness scale, as taught by Makker. It has been held to be within the general skill of a worker, in the art, to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771